Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 05/25/2022. Claims 1-2, 4-5, 7-10, 12-13, 15-18 and 20 are pending in the case. 

Applicant Response
In Applicant’s response dated 05/25/2022, Applicant amended Claims 1, 9, and 17 and argued against all objections and rejections previously set forth in the Office Action dated 02/25/2022.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/25/2022 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 and Claim 17 are objected to because of the following informalities:  
Claim 1, Line 16, please replace …potion… with … portion…
Claim 17, Line 18, please replace … potion … with … Portion …
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potiagalov et al. (Pub. No.: US 20170177744 A1, Pub. Date: June 22, 2017) in view of Eckardt (Pub. No.: US 20100106752 Al, Pub. Date: April 29, 2010) and in further view of Shinkuma et.al (US 20160004787 A1, Pub. Date: January 7, 2016) in further view of Parker (Pub. No.: US 20150019569 Al, Pub. Date: 2015-01-15)

Regarding independent Claim 1, 
	Potiagalov teach a method for generating a knowledge graph, comprising: 
establishing a graph database based on a set of entities and relationships among the 5entities in given content (see Potiagalov: Fig.2A, [0048], “the engine processes the graph data to generate associated metadata. That metadata reflects at least the various different types of nodes and edges that are present in the graph data. As mentioned above, the number of different node types and edge types is typically much smaller than the total number of nodes/edges in the dataset of the graph.” See also Fg.1A, [0041], “In order to simplify this initial node level view, the engine may generate the overview screen 116 that depicts only node type and edge type. Here, in this highly simplified example, the number of icons is reduced to three: Recipe, Region, and Ingredient. Moreover, the number of links between those icons is also reduced according to link type, thereby substantially simplifying this overview screen.”)
receiving a graph query for the given content from a user (see Potiagalov: Fig.2A, [0048], “the engine receives a first user input to the overview visualization. In a sixth step 212, based upon the first user input and the graph data, the engine composes a query including at least a part of the associated metadata.” See also stating [0042], “Insight into the graph data afforded by the overview, may allow a user to formulate and promulgate a query to the graph dataset. The results of that query are shown in the node level view 122, where both recipes are shown linked to the region of Venice, with only one having olive oil as an ingredient”), and
generating, based on the graph database, a knowledge graph of the given content (see Potiagalov: Fig.1, [0036], “shows return of a query result 120 that is returned in response to the query. Here, the query result is shown in a node level view 122 (a knowledge graph of the given content), in which the number of nodes/edges satisfying the query parameters, are separately shown. While potentially complex, this node-level view should be assimilatable by the user, given that it reflects only graph data satisfying specific query parameters.”), […]

	Potiagalov does not explicitly teach or suggest the method wherein:
knowledge graph is represented using a predefined formatted layout, the knowledge graph having a network structure,
generating the knowledge graph comprises: 
determining a node corresponding to a specific entity in the set of entities as a central node; and 
generating the knowledge graph by taking the central node as a center, 
presenting a portion of the entire knowledge graph corresponding to the graph database on a screen, wherein a size of the presented portion matches a size of the screen, and other portion of the entire knowledge graph is hidden; 
providing a thumbnail of the entire knowledge graph on the screen presenting the portion; and 
marking the presented portion of the knowledge graph in the thumbnail

	However, Eckardt teaches the method wherein the knowledge graph is represented using a predefined formatted layout, the knowledge graph having a network structure (see Eckardt: Fig.1, [0058], illustrating “Network visualization--The final visualization technique that is sometimes applied to increase understanding of the meta-data associated with large data sets is network visualization. In its simplest form, a network diagram (mathematicians would call this a graph) is simply a set of nodes (typically represented as dots) connected by links (also known as edges or ties). Network graphs are not new, some network concepts date back at least to the ancient Greeks. Social network analysis developed significantly in the 1930s. The development of modern computers with powerful processors has made it possible to create computerized network visualization tools.)
	Because both Potiagalov and Eckardt are in the same/similar field of endeavor of data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Potiagalov to include the system, method and medium of wherein the knowledge graph is represented using a predefined formatted layout, the knowledge graph having a network structure as taught by Eckardt. After modification of Potiagalov, the Graph Database Visualization of graph data by rendering a graph's structure based upon different node/edge types can also arrange or present the knowledge graph data using a network visualization method as taught by Eckardt. One would have been motivated to make such a combination in order to enables the user to easily and quickly make sense of large set of database records, and answer meta-level questions (see Eckardt: [0135])

	Potiagalov and Eckardt does not explicitly teach or disclose the method wherein:
generating the knowledge graph comprises: 
determining a node corresponding to a specific entity in the set of entities as a central node, and 
generating the knowledge graph by taking the central node as a center.
the method further comprises: 
presenting a portion of the entire knowledge graph corresponding to the graph database on a screen, wherein a size of the presented portion matches a size of the screen, and other portion of the entire knowledge graph is hidden; 
providing a thumbnail of the entire knowledge graph on the screen presenting the portion; and 
marking the presented portion of the knowledge graph in the thumbnail

	However, Shinkuma teaches or suggests the method wherein generating the knowledge graph comprises:
determining a node corresponding to a specific entity in the set of entities as a central node (see Shinkuma: Fig. 6 and Fig.7, [0120], “In the first example, after a plurality of reference nodes are selected by the reference node selection unit 222 (step S11), a central node is selected based on the plurality of reference nodes (step S12). For example, in the graph data G illustrated in FIG. 7 (in FIG. 7, circles represent nodes and straight lines represent links), after the selection of two reference nodes, a node that has a smallest sum of path lengths from the two reference nodes is selected as a central node.”), and 
generating the knowledge graph by taking the central node as a center (see Shinkuma: Fig.7 and Fig.8, [0125] - [0126], “The display control unit 224 generates a display information corresponding to the extracted nodes and sends the information to the terminal device 6 (step S11). The display information sent to the terminal device 6 includes, in addition to links connecting the extracted nodes and the link information, information indicating the path length between each of the extracted nodes and the central node and information indicating the path length between each of the extracted nodes and the reference node”)
	Because Potiagalov, Eckardt and Shinkuma are in the same/similar field of endeavor of data visualization using data graph entity relationship accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Potiagalov  include the system, method and medium of wherein determining a node corresponding to a specific entity in the set of entities as a central node and generating the knowledge graph by taking the central node as a center as taught by Shinkuma. One would have been motivated to make such a combination in order to provide users efficient and effective way of data visualization display by providing easy and interactive way of selecting a node that contend a cluster data and displaying all the related entities associated with the selected none easily and effectively.
	Potiagalov, Eckardt and Shinkuma does not explicitly teach or suggest the method further comprising:
presenting a portion of the entire knowledge graph corresponding to the graph database on a screen (see Parker, Fig.16A, Fig.16B, [0135], “visualization system 115 may receive an indication of a user selecting a particular node, e.g., terminal node 1607. wherein a size of the presented portion matches a size of the screen, and other portion of the entire knowledge graph is hidden (see Parker, Fig.16A-16B, “In response, visualization system 115 may redraw, re-render, or otherwise redisplay prediction tree 1600A as pruned prediction tree 1600B in which nodes and branches that are not associated with prediction path 1620 from terminal node 1607 to root node 1601 are hidden or otherwise not visible to improve analysis of prediction tree 1600A. Visualization system 115 may resize pruned prediction tree 1600B such that it occupies a substantial portion of the display area. Visualization system 115 may additionally display legend 1654 including boxes 1654A-1654G corresponding to root node 1601, nodes 1602, 1603, 1604, 1605, and 1606, and terminal node 1607 of pruned prediction tree 1600B.”)
providing a thumbnail of the entire knowledge graph on the screen presenting the portion (see Parker, Fig.16A-16C, “Visualization system 115 may display a tree visualization icon 1680 and a sunburst visualization icon 1690 that may be used to switch between display of prediction tree 1600A and sunburst 1700 (FIG. 17).”) See also Fig.1 illustrating s a system that provides thumbnail of the entire knowledge graph on the screen presenting the portion); and 
marking the presented portion of the knowledge graph in the thumbnail “in response to receiving an indication of a user selecting a particular node, e.g., terminal node 1607, visualization system 115 may display a pop up window 1640C as shown in FIG. 16C. Pop up window 1640C may display information associated with terminal node 1607, e.g., predicted value (i.e., compressive strength), expected error, histogram of data item instances, number of instances, and a percentage of data represented by the number of instances.”)
	Because Potiagalov, Eckardt ,Shinkuma and Parker are in the same/similar field of endeavor of data visualization using data graph entity relationship accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Potiagalov  include the system, method and medium of wherein presenting a portion of the entire knowledge graph corresponding to the graph database on a screen and providing a thumbnail of the entire knowledge graph on the screen presenting the portion as taught by Shinkuma. One would have been motivated to make such a combination in order to provide users efficient and effective way of data visualization display by providing easy and interactive way of navigating and selecting a node that contend a cluster data and displaying all the related entities associated with the selected none easily and effectively.

Regarding Claim 4, 
	Potiagalov, Eckardt, Shinkuma and Parker teaches all the limitations Claim 1. Shinkuma further teaches the method wherein:
providing a set of candidate central nodes to a user interface (see Shinkuma: Fig.6 and Fig.7, [0120], “In the first example, after a plurality of reference nodes are selected by the reference node selection unit 222 (step S11), a central node is selected based on the plurality of reference nodes (step S12). For example, in the graph data G illustrated in FIG. 7 (in FIG. 7, circles represent nodes and straight lines represent links), after the selection of two reference nodes, a node that has a smallest sum of path lengths from the two reference nodes is selected as a central node.”), and
in response to selecting one from the set of candidate central nodes by the user, adjusting the knowledge graph by taking the selected candidate central node as the center (see Shinkuma: Fig.6 and Fig.7, [0126], “terminal device 6 displays the extracted nodes on a screen based on the display information. As illustrated in FIG. 8, the terminal device 6 highlights the reference node and/or the central node so as to be discriminable from the other extracted nodes. The reference node and the central node are also displayed so as to be discriminable from each other. When the central node is highlighted so as to be discriminable from the other nodes, the user can recognize the central node as a node having a high centricity. Further, nodes other than the central node may also be highlighted based on values indicating the centricity so that the level of the centricity is discriminable”)
	Because Potiagalov, Eckardt, Shinkuma and Parker are in the same/similar field of endeavor of data visualization using data graph entity relationship accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Potiagalov  include the system, method and medium of wherein providing a set of candidate central nodes to a user interface and in response to selecting one from the set of candidate central nodes by the user, adjusting the knowledge graph by taking the selected candidate central node as the center as taught by Shinkuma. One would have been motivated to make such a combination in order to provide users efficient and effective way of data visualization display by providing easy and interactive way of selecting a node that contend a cluster data and displaying all the related entities associated with the selected none easily and effectively.

Regarding Claim 5, 
	Potiagalov, Eckardt, Shinkuma and Parker teaches all the limitations Claim 4. Potiagalov further teaches the method wherein in response to selecting a node from the knowledge graph by the user, providing a profile of an entity corresponding to the selected node, to replace the set of candidate central nodes in the user interface (see Potiagalov: Fig.4E2-4E3, [0114], “properties (profile of an entity) may serve as a basis for further filtering activities. In particular, clicking upon the Filter button of FIG. 4E1, results in a pop-up box of FIG. 4E2 being offered to the user. The user can select various properties of the Twitter node to serve as a filter. FIG. 4E3 shows the result of the user selecting one of these properties for a filtering operation.”)

Regarding Claim 8, 
	Potiagalov, Eckardt, Shinkuma and Parker teaches all the limitations Claim 1. Potiagalov further teaches the method wherein:
in response to determining that the given content is updated, updating the graph database (see Potiagalov: FIG. 4G, [0116], shows the interface screen with user access to the edge nodes updated to exclude the retweet type. FIG. 4G1 shows the corresponding visualization portion reflecting this input.”)
in response to receiving the graph query for the given content, generating an updated knowledge graph based on the updated graph database (see Potiagalov: FIG.4F, [0115], shows the interface screen updated to reflect a filtering parameter of "Vancouver" for the Tweet property. FIG. 4F1 shows further user interaction to select certain nodes and create indirect edges.”)

Regarding independent Claims 9 and 17,  
	Claim 9 is directed to an apparatus claim and Claim 17 is directed to computer readable storage medium and the claims have similar claim limitations as Claim 1 and are rejected with the same rationale.

Regarding Claim 16,
	Claim 16 is directed to an apparatus claim and the claims have similar claim limitations as Claim 8 and is rejected with the same rationale.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potiagalov, Eckardt, Shinkuma and Parker as applied to claims 1, 4-5, 8-9, 12-13, 16-17 and 20 as shown above in further view of Maghoul et.al (US 20150363509 A1, Pub. Date: December 17, 2015) 

Regarding Claim 2, 

	Potiagalov, Eckardt, Shinkuma and Parker teaches all the limitations Claim 1. Potiagalov, Eckardt, Shinkuma and Parker does not explicitly teach or suggest the method wherein the given content is a film and television work the entities are characters in the film and television work, the relationships are character relationships among the characters, and establishing the graph database comprises establishing the graph database by using the characters as nodes and using the character relationships as edges.
	However, Maghoul teaches the method wherein the given content is a film and television work the entities are characters in the film and television work, the relationships are character relationships among the characters, and establishing the graph database comprises establishing the graph database by using the characters as nodes and using the character relationships as edges (see Maghoul: Fig.1, [0026], an entity comprising a movie title may link to other entities according to, for example, actors/actresses appearing in a movie. Thus, as can be imagined, a knowledge graph may comprise hundreds, thousands, millions, or larger number of links to other entities according to attributes of particular entities.”). See also [0026], [0034] describing Entities of a knowledge graph with relation to node and edge entity representations) 
	Because Potiagalov, Eckardt, Shinkuma, Parker and Maghoul are in the same/similar field of endeavor of data visualization using data graph entity relationship accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Potiagalov to include the system, method and medium of wherein the given content is a film and television work the entities are characters in the film and television work as taught by Maghoul. One would have been motivated to make such a combination in order to provide users up-to-date, current, and accurate graphical representations of topics, such as a movie or a film (see Maghoul [0005])

Regarding Claim 10 and 18, 
	Claim 10 is directed to an apparatus claim and Claim 18 is directed to computer readable storage medium claim and the claims have similar claim limitations as Claim 2 and are rejected with the same rationale. 

Regarding Claims 12- 13,
	Claims 12-13 are directed to apparatus claim and the claims have similar claim limitations as Claims 4-5 respectively and are rejected with the same rationale. 

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Potiagalov, Eckardt, Shinkuma and Parker as applied to claims 1, 4-5, 8-9, 12-13, 16-17 and 20 as shown above in further view of Cutcher-Gershenfeld et.al (US 20130321446 A1, Pub. Date: December 5, 2013, hereinafter Cutcher) 

Regarding Claim 7, 

	Potiagalov, Eckardt, Shinkuma and Parker teaches all the limitations Claim 1. Potiagalov, Eckardt, Shinkuma and Parker does not explicitly teach or suggest the method wherein generating the knowledge graph by using a honeycomb hexagon structure, the central node being a center of the hexagon.
	However, Cutcher teaches the method wherein generating the knowledge graph by using a honeycomb hexagon structure, the central node being a center of the hexagon (see Cutcher: Fig.7, [0060], “shows additional examples of z-flower.TM. Visualizations 702 and 704 the visualization logic 702 may determine a cell shape for the z-flower.TM. Visualization FIGS. 2-6 illustrate z-flower.TM. Visualizations that include hexagon cell shapes, the z-flower visualization 702 includes octagonal cell shapes, and the z-flower visualization includes circular cell shapes. However, any number of other additional or alternative shapes are contemplated, such as triangles, squares, etc. The visualization logic 120 may employ any cell shape to plot the cells in a spiraling manner, e.g., as specified by the visualization parameters 153. Differing shapes may also illustrate different dimensions, attributes, or characteristics of the data set 151.”)
	Because Potiagalov, Eckardt, Shinkuma, Parker and Cutcher are in the same/similar field of endeavor of data visualization using data graph entity relationship accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Potiagalov to include the system, method and medium of wherein generating the knowledge graph by using a honeycomb hexagon structure, the central node being a center of the hexagon as taught by Cutcher. One would have been motivated to make such a combination in order to provide users up-to-date, efficient and effective way of arranging selected data and viewing data at finer granularities, particularly when each data point in even large data sets is important or impactful (see Cutcher: [0005])

Regarding Claim 15, 
	Claim 15 is directed to an apparatus claim and the claims have similar claim limitations as Claim 7 and is rejected with the same rationale. 

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion

                                                                                                                                                                                                   


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 	www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177